FILED
                             NOT FOR PUBLICATION                            AUG 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SENIK SARGSYAN, a.k.a. Arthur                    No. 08-71400
Galikyan,
                                                 Agency No. A095-721-745
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Senik Sargsyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010), and we deny the petition for review.

      The agency found Sargsyan not credible for several reasons, including

inconsistent testimony regarding whether the military prosecutors pointed a gun at

his head during his interview, inconsistent testimony regarding whether the police

were prosecuting or covering up the murder, and an omission from Sargsyan’s

statement to the asylum officer of his kidnaping and beating at the construction

site. The agency rejected Sargsyan’s explanations for these inconsistencies and

omission. Substantial evidence supports the agency’s adverse credibility

determination. See id. at 1040-44 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances”); see also

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (upholding agency finding

that explanations were insufficient). In the absence of credible testimony,

Sargsyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Sargsyan’s CAT claim is based on the same testimony found to be

not credible, and he does not point to any evidence that shows it is more likely than


                                          2                                     08-71400
not that he would be tortured if returned to Armenia, his CAT claim also fails. See

id. at 1156–57.

      PETITION FOR REVIEW DENIED.




                                         3                                   08-71400